Citation Nr: 0116911	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  96-42 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error in a June 
1983 rating decision that reduced a 100 percent rating to 70 
percent for service-connected schizophrenia.

2.  Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
left knee disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  During the pendency of the 
veteran's appeal, his claims file was transferred to the RO 
in Cleveland, Ohio.  By the November 1995 decision, a 100 
percent rating was assigned for schizophrenia, effective from 
October 19, 1993.

In this case, the veteran argued that the reduction of a 
previously assigned 100 percent rating by a June 1983 
decision was improper.  Although initially characterized as a 
claim for an effective date earlier than October 19, 1993, 
the RO subsequently addressed the essential element of the 
veteran's claim, namely that the June 1983 reduction was 
clearly and unmistakably erroneous.  The Board has 
characterized this issue on appeal accordingly.

(Consideration of the knee rating issues is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  The veteran was granted service connection for 
schizophrenia, paranoid type in May 1979.  He was assigned a 
100 percent disability rating, effective as of January 12, 
1978.

2.  The veteran's 100 percent disability rating was 
maintained from 1979 through 1982 based on VA examination 
reports, private medical reports and VA hospitalization and 
treatment reports.

3.  The veteran was scheduled for a VA Compensation and 
Pension (C&P) examination in March 1983 but failed to report 
for the examination. 

4.  The RO received evidence that the veteran was an 
inpatient at a VA medical facility at the time of the 
scheduled examination.  The evidence was received in April 
1983.

5.  The RO took action to suspend payment of the veteran's 
compensation for failure to report in May 1983.

6.  The RO issued a rating decision, dated June 14, 1983, 
which reduced the veteran's 100 percent rating to 70 percent.  
The basis for the reduction was a VA discharge summary for 
the period of hospitalization in March 1983.  The effective 
date of the reduction was June 1, 1983.

7.  The RO failed to consider 38 C.F.R. §§ 3.340, 3.343 
(1982) in its reduction action, which resulted in a clear 
error.


CONCLUSION OF LAW

The June 1983 rating action that reduced a total rating for 
schizophrenia to 70 percent was clearly and unmistakably 
erroneous.  38 U.S.C. §§ 3012(b)(6) (1982); 38 C.F.R. 
§§ 3.105, 3.340, 3.343, 4.132, Diagnostic Code 9411 (1982).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1974 to 
January 1978.  He submitted his original claim for disability 
compensation benefits in August 1978.  The veteran sought 
benefits for, inter alia, nerves.  

Associated with the claims file are VA records for the period 
from February 1978 to April 1978.  The records reflect that 
the veteran was admitted to the VA hospital in Pittsburgh, 
Pennsylvania, for psychiatric treatment in February 1978 but 
left on his own after two days.  He was admitted to the same 
facility again for one day in March 1978 but walked out.  He 
was noted to be confused, agitated, and delusional.  The 
veteran was an inpatient in April 1978 for one day when he 
again left on his own.  A mental status examination report 
from that hospitalization showed that a number of his 
symptoms were considered severe.

The veteran was granted service connection for schizophrenia, 
paranoid type (paranoid schizophrenia) and assigned a 100 
percent disability rating.  The disability rating was made 
effective as of January 12, 1978, the date after the 
veteran's separation from service.  The rating decision 
indicated that a future examination would be scheduled for 
approximately July 1980.

The veteran was afforded a VA examination in June 1979.  The 
examiner noted that the veteran described symptoms of anxiety 
and depression.  He did not describe any clear delusions or 
hallucinations.  The examiner reported that, generally, the 
veteran's thinking appeared organized.  Affect was noted to 
be a little flat.  Recent and remote memory were said to be 
grossly intact.  Judgment was fair.  The examiner stated that 
the veteran's acute schizophrenia appeared to be in a form of 
remission; however, he added that the veteran was presently 
receiving regular medication.

A rating decision, dated in September 1979, confirmed the 
veteran's 100 percent rating.  

The record reflects that the veteran failed to report for 
scheduled VA examinations in July and October 1980, 
respectively.  Further review of the record reflects that the 
veteran had relocated and did not receive notification for 
the July examination.  Additional information showed that the 
veteran was incarcerated, beginning in September 1980, and 
unable to report for his October examination.

Associated with the claims file are two medical evaluations 
from private psychiatrists that were prepared for use by a 
local court and dated in October 1980.  The veteran had been 
charged with a serious crime and the psychiatrists provided 
their opinion as to his then-current status and/or competency 
to stand trial.  The first report, from C. Martone, M. D., 
noted that the veteran's mental status had declined since an 
evaluation a week earlier.  The veteran's associations were 
described as somewhat more loosened than previously.  He was 
experiencing auditory hallucinations and actively 
hallucinated during the interview.  Dr. Martone noted that 
the veteran's medications had been increased.  The second 
report, from V. R. Adebimpe, M. D., noted that the veteran 
suffered from a severe mental disorder, paranoid 
schizophrenia.  He said that the symptoms were reasonably 
well controlled but that the veteran still experienced 
occasional ones such as auditory hallucinations.  Dr. 
Adebimpe said that the symptoms described indicated that the 
veteran had not received maximum benefit from his medications 
and that an increase in dosage seemed appropriate.  In 
summary, he said that the veteran was competent to stand 
trial and assist counsel in preparing for his defense.

The veteran's 100 percent disability rating was continued by 
way of a rating decision dated in December 1980.

Associated with the claims file are records from Fairview 
State Hospital for the period from November 1980 to August 
1981.  The records reflect that the veteran was hospitalized 
for his psychiatric illness during that period of time.  The 
discharge summary noted that the veteran was admitted from 
the Allegheny County Jail.  It was further noted that the 
veteran had undergone numerous brief relapses in the past, 
with similar short remissions.  His latest admission was to 
treat an acute psychotic episode.  His condition at 
discharge, after three months of treatment, showed no 
evidence of psychotic symptoms.  Of note is a psychological 
evaluation conducted in December 1980.  The examiner noted 
that the veteran had improved substantially but that the 
lasting quality of the improvement was suspect.  The examiner 
said that the veteran had demonstrated short-term dramatic 
improvement in the past with subsequent psychological 
collapses.  He said that the veteran was strongly vulnerable 
to mental health breakdown.  The examiner opined that the 
current supportive environment and neuroleptic medication was 
largely responsible for the veteran's improved function.

Based on the evidence from Fairview State Hospital, the RO 
continued the veteran's 100 percent rating in a rating 
decision dated in May 1981.

The veteran was then scheduled for a routine VA examination 
in March 1983.  Evidence associated with the claims folder 
reflects that the Pittsburgh VAMC notified the RO in April 
1983 that the veteran was released from inpatient status as 
of March 31, 1983.  Also associated with the claims folder, 
is a second notification from the VAMC, dated in May 1983 
that the veteran failed to report for his VA examination.

The RO undertook action to suspend the veteran's compensation 
for failure to report for his scheduled VA examination in May 
1983.  The veteran was provided notice of this action in a 
letter dated June 2, 1983.

A VA Form 10-1000A, Abbreviated Medical Record, and a 
doctor's progress note were received at the RO on June 8, 
1983.  The Abbreviated Medical Record noted that the veteran 
was hospitalized from March 28-31, 1983.  He was admitted 
with complaints of an inability to sleep and with vomiting 
for three weeks.  The veteran was noted to have good contact 
with reality with no psychotic or dangerous behavior 
detected.  The veteran was restarted on intramuscular 
injections of Prolixin.  The doctor's progress note shows 
that the veteran was to return to the mental health clinic to 
receive additional injections of Prolixin "D".

The veteran submitted a statement, dated June 13, 1983, and 
received that same date, wherein he requested that his 
examination be rescheduled.  He noted that he had been an 
inpatient at the time of the previously scheduled 
examination.

The RO issued a rating decision dated June 14, 1983.  The 
decision reduced the veteran's 100 percent rating to 70 
percent, effective as of June 1, 1983, based on VA Regulation 
1105(e) (38 C.F.R. § 3.105(e) (1982)).  The decision relied 
on the recent hospitalization report to demonstrate that the 
veteran's condition had improved and that a reduction was 
justified.  The effective date of June 1, 1983, was chosen 
because the veteran's compensation had been suspended as of 
that date for his failure to report for the examination.

The veteran's 70 percent disability rating was continued over 
the years.  He submitted a claim for an increased rating in 
October 1993.  The veteran's claim was initially denied but 
he was awarded a 100 percent disability rating in November 
1995.  The effective date of the rating was October 19, 1993, 
the date the veteran submitted his claim for an increased 
rating.

The veteran disagreed with the effective date of his 100 
percent rating.  He also presented testimony in support of 
his contention at a hearing at the RO in April 1997.

II.  Analysis

The veteran claims that his 100 percent rating for service-
connected paranoid-schizophrenia was improperly reduced to 70 
percent by the June 1983 rating decision.  Among the 
arguments made was one by the veteran's representative that 
the June 1983 rating decision did not become final because 
the veteran had perfected an appeal of the reduction.  The 
Board disagrees.  Although the veteran filed a notice of 
disagreement with the reduction in August 1983, and a 
statement of the case was issued that same month, no 
substantive appeal was thereafter received in a timely 
manner.  See 38 C.F.R. § 19.129, 19.192 (1983) (a substantive 
appeal must be filed within 60 days of the issuance of the 
statement of the case or within the one-year period following 
notice of the adverse determination; otherwise, the rating 
decision becomes final).  The veteran sought to re-schedule 
an examination and argument was subsequently made with 
respect to a February 1984 rating decision that continued the 
70 percent rating, but no allegation of error was filed after 
issuance of the August 1983 statement of the case, at least 
with respect to the June 1983 decision.

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
clear and unmistakable error.  38 C.F.R. § 3.105.  To 
establish a valid clear and unmistakable error claim, a 
claimant must show either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).   The claimant must assert more than a 
mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 
120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  If the error alleged is not the type of error that, 
if true, would be clear and unmistakable error on its face, 
if the claimant is only asserting disagreement with how the 
RO evaluated the facts before it, if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist, or if the claimant has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or lack of entitlement under the 
law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

In the veteran's case, he maintains that the reduction was 
improper, implicitly arguing that VA did not follow the 
regulatory provisions governing reductions of total ratings.  
The laws and regulations applicable to this case are those 
which were in effect when the rating was reduced, and are 
explained below.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C. § 355 (1982); 38 C.F.R. Part 
4 (1982).

Under the rating criteria for paranoid schizophrenia, a 70 
percent rating was warranted when the ability to maintain 
effective and favorable relationships with people was 
seriously impaired, and where psychoneurotic symptoms were of 
such severity and persistence that there was pronounced 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9203 (1982).

Regulations pertaining to reductions in disability ratings 
provided that, where the reduction in evaluation of a 
service-connected disability was considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments being made, rating 
action will be taken.  The reduction will be made effective 
the last day of the month in which a 60-day period from the 
date of notice to the payee expires.  The veteran will be 
notified and given 60 days to present additional evidence.  
38 C.F.R. § 3.105(e) (1982); see also 38 U.S.C. § 3012(b)(6) 
(a reduction by reason of a change in physical condition 
shall be the last day of the month following sixty days from 
the date of notice to the payee of the reduction).

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability, 
will not be reduced in the absence of clear error, without 
examination showing material improvement in the condition.  
38 C.F.R. § 3.343 (1982).  Examination reports showing 
material improvement must be evaluated in conjunction will 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms had been 
brought under control by prolonged rest, or generally by 
following a regimen which precluded work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).  Id.  

The regulations also provided that a rating which had been in 
effect for 5 years or more may not be reduced on the basis of 
only one examination in cases where the disability is a 
result of a disease subject to temporary or episodic 
improvement.  38 C.F.R. § 3.344(a), (c) (1982).  
Additionally, in cases where a rating had been in effect for 
more than five years, though material improvement in the 
physical or mental condition was clearly reflected, the 
rating agency must consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the conditions of ordinary life.  38 C.F.R. § 3.344(a), 
(c); see Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  The 
five-year period is calculated from the effective date of the 
rating until the effective date of the actual reduction.  
Brown v. Brown, 5 Vet. App. 413, 419 (1993).

In this case, the veteran's 100 percent disability rating was 
in effect for more than five years at the time of the RO's 
June 1983 rating action.  His 100 percent rating was 
effective as of January 12, 1978, and reduced effective as of 
June 1, 1983.  

Therefore, the provisions of 38 C.F.R. § 3.344 were for 
application when considering the reduction of the veteran's 
100 percent disability rating.  However, these provisions 
were not considered by the RO when it reduced the veteran's 
rating.

Upon review of the entire record, the Board finds that the RO 
failed to comply with the statutory and regulatory 
requirements in reducing the veteran's 100 percent disability 
rating.  Specifically, 38 C.F.R. § 3.343 and § 3.344 required 
that a total disability rating not be reduced without 
examination showing material improvement in the mental 
condition.  Examination reports that showed material 
improvement must be evaluated in conjunction with all the 
facts of record, with consideration as to whether the 
veteran's improvement was attained under the ordinary 
conditions of life.  Moreover, an examination less full and 
complete than those on which payments were authorized or 
continued was not to be used as a basis of reduction.  
Further, rating reductions for diseases subject to temporary 
or episodic improvement will not be reduced on any one 
examination except in cases where all the evidence of record 
clearly warranted a finding of sustained improvement.  Id.

In this case, the record contains clear evidence that the 
veteran suffered from a severe disability.  He was 
hospitalized almost immediately after his discharge from 
service in 1978.  He underwent multiple hospitalizations 
since that time.  The medical evidence of record clearly 
demonstrated a pattern of improvement at the end of a period 
of hospitalization that was then followed by a relapse at 
some point that required another period of hospitalization.  
The December 1980 psychological evaluation revealed that the 
veteran was subject to temporary remissions that were 
followed by acute exacerbations.  The March 1983 VA hospital 
report depicted the veteran as improved at the end of a 
three-day period of hospitalization, but this improvement 
came as a result of his removal from the outside environment 
and while under a regimen of medication.  Such a report did 
not constitute evidence of a material improvement when 
considered with all the evidence of record prior to June 
1983, especially because it reflected improvement after 
treatment, not during 

ordinary circumstances.  Finally, the report of 
hospitalization was short, handwritten, and did not provide a 
comprehensive assessment of a mental status examination.  The 
record was clearly less full and complete than would be 
expected from a VA examination.  Moreover, any improvement 
that could be noted was clearly not shown to represent 
sustained improvement, especially in light of the veteran's 
history of regularly recurring relapses.  Consequently, the 
Board concludes that the reduction was a violation of the 
regulatory requirements as they existed at the time.  This 
constituted clear and unmistakable error.  It was the kind of 
error that is undebatable given the regulatory framework for 
deciding such an issue.

The United States Court of Appeals for Veterans Claims 
(Court), has held in a number of cases that where VA has 
impermissibly reduced a veteran's disability rating without 
observing the applicable laws and regulations, such a 
reduction is void ab initio.  See Hayes v. Brown, 9 Vet. App. 
67, 73-74 (1996) (examination used as basis to reduce a 10 
percent disability rating was not as full and complete as 
examination which was the basis for the original award); 
Kitchens, 7 Vet. App. at 324-25, (VA impermissibly reduced 
the rating for a veteran's service-connected disability 
without observing the applicable laws and regulation 
(specifically, 38 C.F.R. § 3.344), and, in so doing, 
erroneously relieved VA of the burden to establish, by a 
preponderance of the evidence, that the disability in fact 
had improved); Brown, 5 Vet. App. at 421-22 (VA failed to 
apply 38 C.F.R. § 3.344(a) in determining rating reduction); 
and, Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992) 
(rating reduction voided where VA failed to comply with 
38 C.F.R. §§ 3.343, 3.344 and show that the veteran's 
disability underwent sustained improvement based on all the 
evidence).

The Board finds that the RO's failure to comply with the 
statutes and regulations pertaining to reductions in 
disability compensation ratings was clear an unmistakable 
error.  Accordingly, the veteran's 100 percent disability 
rating for his service-connected schizophrenia, paranoid 
type, should be restored as though the reduction had not 
occurred.  



ORDER

Restoration of a 100 percent rating for schizophrenia, 
paranoid type, is granted, effective from June 1, 1983, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.


REMAND

The veteran was granted service connection for bilateral 
chondromalacia patella, rated as a single disability, in May 
1979.  He was assigned a noncompensable rating.

In a rating decision dated in September 1994, the veteran was 
denied a compensable rating for his bilateral knee 
disability.  He submitted a notice of disagreement with this 
decision in October 1994.  He was provided a statement of the 
case (SOC) in March 1995.  The veteran personally perfected 
his appeal regarding this issue in April 1995.

The veteran testified regarding his knee disability, in 
addition to his psychiatric disability, at a hearing at the 
RO in June 1995.  The Hearing Officer then awarded a 10 
percent disability rating for each knee in November 1995.  
(The RO issued a rating decision in November 1995 that 
effectuated the Hearing Officer's decision.)  The rating 
decision requested that the veteran indicate whether or not 
he wanted to withdraw his appeal based on this rating award.  
He was informed that if he did not respond within 60 days his 
appeal would be forwarded to the Board.  The veteran was 
notified of the rating action by way of a letter dated in 
November 1995.  The notification letter repeated the same 
request, asking that the veteran indicate whether the rating 
action satisfied his appeal.


The veteran's representative submitted a statement in March 
1996.  The statement said that the veteran was satisfied with 
the rating action of November 1995 and that it had satisfied 
"all issues for which he had filed his appeal."  The 
representative indicated that a VA Form 646 would not be 
submitted.  It was further stated that the veteran had been 
requested to submit his own statement or sign off on a copy 
of the representative's statement.

The Board notes that there is no further statement from 
either the veteran or his representative regarding the status 
of the appeal regarding the service-connected knee 
disabilities.  Pertinent regulations indicate that an appeal 
submitted personally by an appellant may not be withdrawn by 
a representative without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  There is no 
indication in the claims file that the veteran submitted the 
necessary written consent.  Even the representative 
recognized this when he noted that the veteran had been asked 
to submit his own signed withdrawal.  The Board further notes 
that the RO certified only one issue on appeal-the claim for 
an earlier effective date for a total rating for 
schizophrenia.  Therefore, the veteran's claim for increased 
ratings for his knee disabilities must be remanded to clarify 
its current status.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should inquire to see if 
there is a copy of the veteran's written 
consent to withdraw the appeal of his 
claim involving his service-connected 
knee disabilities.  If there is a copy 
of such, then the claim may be 
considered withdrawn.  If there is no 
evidence of a properly withdrawn appeal, 
then the veteran's appeal must be 
processed, unless he personally submits 
a withdrawal.


2.  If there is no withdrawal of the 
knee rating issues, the RO must review 
the claims folders and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  The RO should also ask 
the veteran to provide information 
regarding any evidence of past or 
current treatment for his knee 
disabilities that has not already been 
made part of the record, if any, and 
ensure that all pertinent records of VA 
and private treatment have been procured 
for review.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  If the appeal is still active, the 
veteran should then be afforded a VA 
orthopedic examination to assess the 
current level of disability for his 
knees.  The examiner should review the 
claims file, examine the veteran, and 
provide findings that take into account 
all functional impairments due to his 
service-connected knee disabilities.  
The examiner should identify each 
functional debility legitimately 
experienced by the veteran due to 
service-connected knee disabilities and 

describe the functional loss in terms 
that can be used to apply pertinent 
rating criteria.  Any instability or 
recurrent subluxation should be 
described as "slight," "moderate," or 
"severe."  A complete rationale for all 
opinions should be provided. 

4.  The RO should re-adjudicate the 
veteran's claims for increase with 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and the 
precepts of DeLuca v. Brown, 8 Vet. App. 
202 (1995), as well as VAOPGCPREC 23-97 
(July 1, 1997).  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded issues must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

